DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant's arguments filed 09/29/2021 have been fully considered but they are not persuasive. The applicant amended independent claims 1 and 15 to say that the masking device filters electromagnetic radiation, and claims that the 103 rejection fails to teach this because the radio opaque markers taught by Delp block all radiation rather than selectively filtering electromagnetic radiation at certain frequencies, which as the applicant argues is the definition of filtering (pages 9 and 10). The applicant argues on page 13 that the claimed invention, requires selective filtering of electromagnetic radiation, such that the masking device’s covering layer filters the radiation so the intensity of the stimulation for the masked area is reduced or equal to zero, however, nowhere in the independent claims does it say that the filter “selectively filters” electromagnetic radiation, and further it is unclear a stimulation can be filtered such that the intensity of stimulation is equal to zero, unless all radiation emitted is blocked by the masking device. It the masking device allowed selective wavelengths of radiation to pass through to the masked area, the stimulation intensity would have to be greater than zero.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The applicant’ arguments further fail to address the teachings of Maher throughout their arguments, and only argue that the radio opaque markers of Delp fail to teach filtering, because they do 
Further, regarding independent claims 1 and 15, the claim states the selector has “at least one masking device configured for masking an area of the tissue, so that an intensity of the stimulation for the masked area is reduced or equal to zero; wherein said masking device is formed by a part of said housing, said masking device formed as a covering layer having a color that is impervious to filters electromagnetic radiation”. The claimed limitations recite that the masking device may reduce the intensity of the stimulation to zero, meaning that all radiation would be blocked and the masking device would filter all the electromagnetic radiation. However, the applicant in pages 8-13 of their arguments from 9/29/2021 argues that the term filter requires that at least some light be able to pass through. The claim language however, states that the masked area would have a stimulation intensity reduced or equal to zero, and since the mask is a filter as claimed in the invention, a filter is capable of allowing not electromagnetic radiation through in order to have the intensity of the stimulation on the masked area be equal to zero. Therefore, a radio-opaque material or component that blocks all radiation from passing through reads on the filter as claimed in the invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al (U.S. PG Pub No. 2016/0066789 A1) in view Delp et al (U.S. PG Pub 2017/0225009 A1) and in further view of Maher et al (U.S. PG Pub 2004/0110123 A1).
Regarding claim 1, Rogers teaches a stimulation system, comprising: a housing ([0013] line 1); an energy source ([0009] line 11/ [0107] line 3); an electronics unit with a controller disposed in said housing ([0107] lines 3-4/[0153] lines 1-4); an actuator connected with at least one of said electronics unit and said energy source, said actuator being configured to emit electromagnetic waves ([0161]/[[186] lines 2-4 and 11-13) for stimulation of genetically manipulated tissue ([0044]); wherein the stimulation system is provided for at least temporary implantation in a human or animal body (Abs/[185] lines 1-4), and said controller is configured to control a stimulation of tissue by the electromagnetic waves of said actuator ([0020]/ [190] lines 1-4); a selector configured to select an area of the tissue for stimulation, said selector including at least one masking device configured for masking an area of the tissue, so that an intensity of the stimulation for the masked area is reduced or equal to zero ([186] lines 8-12/ [0187] lines 1-12/ Fig 29A(152)/ [0254]). However, Rogers fails to teach wherein said masking device is formed by a part of said housing wherein, said masking device formed as a covering layer having a color that filters electromagnetic radiation.
Delp further teaches a device in the same field of invention, an at least partially implantable device with a masking device, eg. Radio-opaque markings, that is formed by a part of said housing. ([0328] and Figures 88A and 88B).
Maher teaches a device in the same field of endeavor, comprising an opaque material for blocking up to 100% of transmittance of incident light or filter or absorb desired wavelength is a coating or mixture made of a dye, pigment or carbon black ([0186]-[0187]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Rogers to have the optical structures for filtering or blocking light be radio-opaque markers formed as part of the housing, as taught Delp, in order to control the pattern and area of tissue stimulated and further modify the markers, wherein the radio opaque markers are formed by a coating or mixture made of a dye, pigment or carbon black, as taught by Maher, in order to filter or absorb light at a desired wavelengths and control the wavelength and direction of electromagnetic signals being emitted from the device, without substantially increasing size of the implant.
Regarding claim 2, the modified invention of Rogers teaches the stimulation system according to claim 1, wherein said actuator is configured to emit the electromagnetic waves in at least one emission direction ([0077] lines 1-5/ [0197] lines 1-5 and 11-13), and the selector is configured to control the emission direction of said actuator ([0186] line 8-9/ [0187] lines 3-12/ Fig 3B).
Regarding claim 3, the modified invention of Rogers teaches the stimulation system according to claim 1, wherein said actuator is configured to emit the electromagnetic waves in a solid angle of less than 4π ([0020] lines 1-3]/ [0197] lines 11-13 Fig 3B (left and right)).
Regarding claim 4, the modified invention of Rogers teaches the stimulation system according to claim 1, wherein said masking device is configured to change a solid angle with which said actuator emits the electromagnetic waves ([0187] lines 3-12/ [0197] lines 11-13 Fig 3B (left and right). 
Regarding claim 5, the modified invention of Rogers teaches the stimulation system according to claim 1, wherein said masking device comprises at least one filter for blocking: electromagnetic radiation of certain frequency ranges; or electromagnetic radiation of certain polarization directions ([0187] lines 4-9/ Fig 29A (152)).
Regarding claim 6, the modified invention of Rogers teaches the stimulation system according to claim 1, wherein said masking device is at least one of the following: connected with said actuator or; affixed to said actuator or; forming a unit with said actuator ([187] lines 3-18); or configured to be in contact with the area of the tissue ([0069] lines 8-15/ [0502] line 3-17).
Regarding claim 8, the modified invention of Rogers teaches the stimulation system according to claim 1, wherein said selector is configured to arrange said actuator in such a way that, when the stimulation system is implanted, an object in the environment serves to mask at least one area of the tissue, so that the intensity of the stimulation for the area is reduced or equal to zero. This is an inherent property of the device and the selector. The device as claimed is configured to be implanted anywhere in the body and by the nature of human tissue, the stimulus will be masked and reduced to an intensity of zero, as it travels further from the site of origin through the tissue, and at least a portion of the body will be not receive the stimulus.
Regarding claim 9, the modified invention of Rogers teaches the stimulation system according to claim 1, wherein the area of the tissue for stimulation is varied by adapting said masking device ([0012] lines 1-12/ [0023] lines 6-10/ [0187]).
Regarding claim 10, the modified invention of Rogers teaches the stimulation system according to claim 1, wherein said selector has a support structure that is connected with said housing, and said actuator is connected with said support structure (Abs. lines 1-2/ [0008] lines 3-6]/ [0043]).
Regarding claim 11, the modified invention of Rogers teaches the stimulation system according to claim 10, wherein said support structure is disposed to limit an emission angle of the electromagnetic waves emitted by said actuator ([0197] lines 10-16).
Regarding claim 12, the modified invention of Rogers teaches the stimulation system according to claim 1, wherein said actuator comprises at least one first actuator and one second actuator ([0035]/ [0076] lines 2-8).
Regarding claim 13, the modified invention of Rogers teaches the stimulation system according to claim 12, wherein first and second actuators are configured to emit electromagnetic waves with different frequencies and/or different polarization ([0194 lines 10-13/ [0196] lines 1-4/ Fig. 2B).
Regarding claim 14, the modified invention of Rogers teaches the stimulation system according to claim 1, further comprising a device for focusing the electromagnetic radiation of said actuator ([0187] lines 4-10/ [0197].
Regarding claim 15, Rogers teaches a stimulation system, comprising: a housing ([0013] line 1); an energy source ([0009] line 11/ [0107] line 3); an electronics unit with a controller disposed in said housing ([0107] lines 3-4/[0153] lines 1-4); an actuator connected with at least one of said electronics unit and said energy source, said actuator being configured to emit electromagnetic waves ([0161]/[[186] lines 2-4 and 11-13) for stimulation of genetically manipulated tissue ([0044]); wherein the stimulation system is provided for at least temporary implantation in a human or animal body (Abs/[185] lines 1-4), and said controller is configured to control a stimulation of tissue by the electromagnetic waves of said actuator ([0020]/ [190] lines 1-4); a selector configured to select an area of the tissue for stimulation, said selector including at least one masking device configured for masking an area of the tissue, so that an intensity of the stimulation for the masked area is reduced or equal to zero ([186] lines 8-12/ [0187] lines 1-12/ Fig 29A(152)/ [0254]). However, Rogers fails to teach where said at least one masking device is a unit configured to be fastened to the tissue by a fixation device 
Delp further teaches a device in the same field of invention, an at least partially implantable device with a masking device, eg. Radio-opaque markings, that are formed as part of a delivery segment that may be separate from said housing, and the delivery segment comprising fixation elements and is configured to be fastened to the tissue independently from the housing. ([0078]; [0328]; [0329]; Figure 88B).
Maher teaches a device in the same field of endeavor, comprising an opaque material for blocking up to 100% of transmittance of incident light or filter or absorb desired wavelength is a coating or mixture made of a dye, pigment or carbon black ([0186]-[0187]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Rogers incorporate a remote/uncoupled radio-opaque marker from the housing, as taught by Delp, in order to control the pattern and area of tissue and block tissue that is not adjacent to the stimulation source or device and further modify the opaque markers wherein the markers are formed by a coating or mixture made of a dye, pigment or carbon black, as taught by Maher, in order to filter or absorb light at a desired wavelengths and control the wavelength and direction of electromagnetic signals being emitted from the device, without substantially increasing size of the implant. It would also be obvious to allow for the opaque markers to be implanted prior to implantation of the stimulation device to mask tissue regions prior to implantation of the stimulation device (Delp [0328]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Howard (U.S. PG Pub 2017/0259078 A1) teaches an implantable optical stimulation lead, having light filtering components disposed on the lead, in order to selectively filter the color, 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIZZUTO whose telephone number is (571)272-4011. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/MICHAEL A RIZZUTO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792